                 Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 1 of 7




      1    Tina Wolfson (SBN 174806)                        Rachele R. Byrd (SBN 190634)
           twolfson@ahdootwolfson.com                       byrd@whafh.com
      2    AHDOOT & WOLFSON, PC                             WOLF HALDENSTEIN ADLER
           10728 Lindbrook Drive                              FREEMAN & HERZ LLP
      3    Los Angeles, CA 90024                            Symphony Towers
      4    Tel: (310) 474-9111                              750 B Street, Suite 1820
           Fax: (310) 474-8585                              San Diego, CA 92101
      5                                                     Tel: (619) 239-4599
           Attorneys for Plaintiff Therese Jimenez          Fax: (619) 234-4599
      6
           Mark C. Molumphy (SBN 168009)                    Attorneys for Plaintiff Kristen Hartmann
      7    mmolumphy@cpmlegal.com
           COTCHETT, PITRE &                                Albert Y. Chang (SBN 296065)
      8      MCCARTHY, LLP                                  achang@bottinilaw.com
      9    840 Malcolm Road, Suite 200                      BOTTINI & BOTTINI, INC.
           Burlingame, CA 94010                             7817 Ivanhoe Avenue, Suite 102
     10    Tel: (650) 697-6000                              La Jolla, CA 92037
           Fax: (650) 697-0577                              Tel: (858) 914-2001
     11                                                     Fax: (858) 914-2002
     12    Attorneys for Plaintiffs Saint Paulus Lutheran
           Church, Heddi N. Cundle, and Lisa T.             Attorneys for Plaintiffs Saint Paulus Lutheran
     13    Johnston                                         Church, Heddi N. Cundle, and Lisa T. Johnston

     14
     15
     16
                                       UNITED STATES DISTRICT COURT
     17                              NORTHERN DISTRICT OF CALIFORNIA
     18                                      SAN JOSE DIVISION

     19
          IN RE: ZOOM VIDEO COMMUNICATIONS,                  Master File No. 5:20-cv-02155-LHK
     20   INC. PRIVACY LITIGATION

     21                                                      APPLICATION FOR APPOINTMENT OF
          This Document Relates To: All Actions              THE WOLFSON-MOLUMPHY TEAM AS
     22                                                      INTERIM CO-LEAD COUNSEL AND
                                                             PLAINTIFFS’ STEERING COMMITTEE
     23
     24
     25
     26
     27
     28

                                        APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                                     AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                                     MASTER FILE NO. 5:20-CV-02155-LHK
                  Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 2 of 7




      1          Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure (“Rule 23(g)”) and this Court’s
      2   Order dated May 28, 2020 (ECF No. 62), Plaintiffs1 respectfully move for an order appointing Tina
      3   Wolfson of Ahdoot & Wolfson, PC (“AW”) as Interim Co-Lead Counsel; Mark C. Molumphy of
      4   Cotchett, Pitre & McCarthy, LLP (“CPM”) as Interim Co-Lead Counsel; Rachele R. Byrd of Wolf
      5   Haldenstein Adler Freemen & Herz LLP (“Wolf Haldenstein”) to the Plaintiffs’ Steering Committee
      6   (“PSC”); and Albert Y. Chang of Bottini & Bottini, Inc. to the PSC (collectively hereafter, the
      7   “Wolfson-Molumphy Team” or “Team”).
      8   I.     The Wolfson-Molumphy Team is a Diverse Group of Lawyers Who Have the Experience,
                 the Commitment, and the Resources to Obtain Meaningful Relief for the Class
      9
                 Rule 23(g) sets forth the factors courts should consider when appointing interim class counsel:
     10
                  (i) the work counsel has done in identifying or investigating potential claims in the action;
     11           (ii) counsel’s experience in handling class actions, other complex litigation, and the types
                        of claims asserted in the action;
     12           (iii) counsel’s knowledge of the applicable law; and
     13           (iv) the resources counsel will commit to representing the class.

     14   FED. R. CIV. P. 23(g)(1)(A). The Wolfson-Molumphy Team satisfies each of these criteria. The Team’s
     15   members bring together decades of experience in consumer class action litigation in general, and
     16   privacy class actions in particular. See Exhibits 1-4, attached hereto. Members of the Wolfson-
     17   Molumphy Team have led numerous high profile privacy cases affecting millions of consumers (e.g.,
     18   Experian Data Breach Litigation, Premera Blue Cross Customer Data Security Breach Litigation, In
     19   re Google Location Tracking Litigation, In re Vizio, Inc. Consumer Privacy Litigation, In re: Lenovo
     20   Adware Litigation), other types of consumer class actions and shareholder derivative litigation arising
     21   out of technological vulnerabilities (e.g., In re Apple Inc. Device Performance Litigation and In re
     22   Yahoo! Inc. Shareholder Litigation) and a myriad of other types of high stakes consumer litigation, all
     23   to great success. See Exhibits 1-4. The Wolfson-Molumphy Team’s deep, particularized experience
     24   will allow it to manage issues that are pivotal to the success of this case with great efficiency, including
     25   Article III standing, technical expertise, and damage evaluation. Moreover, each of the Team’s
     26   members are located in California and are intimately familiar with, and have years of experience
     27
          1
                 This application is being filed on behalf of the following plaintiffs in this consolidated action:
     28   Therese Jimenez, Saint Paulus Lutheran Church, Heddi N. Cundle, Lisa T. Johnston, and Kristen
          Hartmann (collectively, “Plaintiffs”).
                                          APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                                       AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                                       MASTER FILE NO. 5:20-CV-02155-LHK
                                                                                                                   -1-
                   Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 3 of 7




      1   litigating cases under, California law. Finally, the Team’s members are attorneys at firms which,
      2   together, are capable of committing, and will commit, sufficient resources to adequately represent the
      3   class.    Therefore, the Wolfson-Molumphy team easily satisfies the requirements of Rule
      4   23(g)(1)(A)(ii), (iii), and (iv).
      5            In addition, the members of the Wolfson-Molumphy Team have investigated and identified a
      6   variety of claims in this consolidated action. Plaintiffs represent not only the vast nationwide class of
      7   Zoom users whose privacy Zoom violated by allowing third parties to track their personal information
      8   without informed consent, but also a subclass of users whose meetings Zoom exposed to third party
      9   invaders in a phenomenon now known as “Zoom bombing,” and a subclass of users who, in reliance
     10   upon Zoom’s false representations that its meetings were secured with end-to-end encryption
     11   technology, purchased a Zoom subscription. Most of the other complaints consolidated here, filed in
     12   the aftermath of reports regarding Zoom’s release of customers’ private information to Facebook, focus
     13   on only some of Zoom’s security lapses related to those initial revelations. The additional claims
     14   brought by Saint Paulus Lutheran Church—one of the oldest churches in San Francisco whose Bible-
     15   study class Zoom allowed to be invaded by a known serial offender displaying pornography—affected
     16   numerous other victims and should be represented in this case by lead counsel. Moreover, the claims
     17   brought by Ms. Jimenez on behalf of her minor child based on violations of the Children’s Online
     18   Privacy Protection Rule affect millions of other children and should be similarly represented in this
     19   case by lead counsel. Finally, the claims brought by Ms. Hartmann, who paid for a Zoom subscription,
     20   highlight the consumer fraud aspect of this litigation because she alleges that Zoom falsely represented
     21   its meetings were secured with end-to-end encryption technology. Therefore, the Team also satisfies
     22   the requirements of Rule 23(g)(1)(A)(i).
     23            Finally, the Team is diverse in gender, racial/ethnic identity, national origin, age, and life
     24   experience in compliance with the guidance provide by the Duke Law Center for Judicial Studies,
     25   Standards and Best Practices for Large and Mass-Tort MDLs, Best Practice 4E.
     26   II.      Members Of The Proposed Team
     27            Tina Wolfson, proposed Co-Lead Counsel, is a founding member of AW, a national class
     28   action firm founded in 1998 and headquartered in Los Angeles, California. She has been prosecuting


                                               APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                                            AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                                            MASTER FILE NO. 5:20-CV-02155-LHK
                                                                                                                -2-
                  Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 4 of 7




      1   technology-related privacy cases since the late 1990s, when she successfully advocated for the privacy
      2   rights of millions of consumers against major financial institutions based on the unlawful compilation
      3   and sale of detailed personal financial data to third-party telemarketers without consumers’ consent,
      4   practices that were exposed by her work and later became the subject of Gramm-Leach-Bliley Act
      5   regulation.
      6           Wolfson has been at the forefront of privacy-related litigation since then. Her efforts have
      7
          shaped privacy law precedent. As lead counsel in Remijas v. Neiman Marcus Group, LLC, Ms. Wolfson
      8
          successfully appealed the trial court’s order granting a motion to dismiss based on lack of Article III
      9
          standing. The Seventh Circuit’s groundbreaking opinion, now cited in every standing-related brief, was
     10
          the first appellate decision to consider the issue of Article III standing in data breach cases in light of the
     11
          Supreme Court’s decision in Clapper v. Amnesty International USA, 568 U.S. 398 (2013) and concluded
     12
          that data breach victims have standing to pursue claims based on the increased risk of identity theft and
     13
          fraud, even before that theft or fraud materializes in out-of-pocket damages. Remijas v. Neiman Marcus
     14
          Group, LLC, 794 F.3d 688 (7th Cir. 2015). Similarly, in the U.S. Office of Personnel Management Data
     15
     16   Security Breach Litigation, Ms. Wolfson briefed and argued, in part, the granted motions to dismiss based

     17   on standing, and briefed in part the successful appeal to the D.C. Circuit. In re U.S. Office of Pers. Mgmt.

     18   Data Sec. Breach Litig., 928 F.3d 42 (D.C. Cir. 2019).

     19           As set forth in more detail in her CV (Exhibit 1), Wolfson has lead and continues to lead many

     20   privacy cases to successful resolution, including those involving data breaches (e.g., Experian,
     21   Premera, Home Depot, OPM), geo-location tracking (e.g., Google Location History Litigation),
     22   collection and storing of biometric information (e.g., Google, Shutterfly, Vimeo), and TCPA violations
     23   (e.g., Hollister, American Eagle), as well as many other types of consumer class actions (e.g, Eck -
     24   $295 million class settlement against City of Los Angeles for unlawful utility taxes).
     25           Mark C. Molumphy, proposed Co-Lead Counsel, is a Partner at CPM, and a native of the Bay
     26   Area, born in San Mateo, California. Molumphy joined CPM in 1993, and has over 27 years of
     27   experience practicing civil litigation with an emphasis on complex business disputes, securities,
     28   antitrust, insurance bad faith, and products liability. Molumphy has consistently been selected as one


                                           APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                                        AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                                        MASTER FILE NO. 5:20-CV-02155-LHK
                                                                                                                      -3-
                   Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 5 of 7




      1   of the Top 100 lawyers in Northern California by Super Lawyers, and chairs CPM’s securities litigation,
      2   consumer protection, and privacy practices. Under Molumphy’s leadership, the firm’s securities
      3   litigation practice ranked among the top ten in the nation by the ISS Securities Class Action Services
      4   organization in 2019.
      5           Molumphy has extensive experience as lead counsel in major consumer and investor fraud class
      6   and derivative actions, and currently serves as co-lead counsel in the In re Apple Inc. Device
      7   Performance Litigation concerning Apple’s defective operating system software. The claims at issue
      8   in this nationwide class action include violations of California and federal computer intrusion statutes,
      9   and extensive technical issues raised in the pleading, discovery and damages phases of the case. In
     10   addition to arguing major motions, including motions to dismiss, Molumphy helped coordinate
     11   discovery involving the review of millions of documents and depositions of Apple employees and
     12   proposed class representatives. After two years of intense litigation, Apple agreed to a historic payment
     13   of up to $500 million to Apple iPhone customers, and the settlement is pending final approval.
     14           Molumphy’s privacy and computer intrusion experience also includes Yahoo derivative action,
     15   involving novel issues and reportedly resulting in the first derivative recovery based on a data breach.
     16   As this Court is aware from handling the consumer class action, Yahoo disclosed two of the largest
     17   data breaches in history impacting 500 million and one billion of its users, respectively. As co-lead
     18   counsel of the Yahoo derivative litigation, Molumphy additionally sought injunctive relief relating to
     19   Yahoo’s proposed merger with Verizon and inadequate disclosure of the breaches in proxy materials.
     20   Molumphy won permission to take expedited discovery, and deposed Yahoo’s Chief Information
     21   Security Officer, Alex Stamos, now a consultant at Zoom. Citing the evidence uncovered, the Santa
     22   Clara Superior Court ultimately required Yahoo to amend its proxy materials and, shortly thereafter,
     23   Molumphy negotiated a $29 million derivative settlement and established law that will have important
     24   implications for future data-breach related litigation.
     25           Molumphy’s CV (Exhibit 2) sets forth his other successes in many different types of consumer
     26   class litigation.
     27           Rachele R. Byrd, proposed PSC member, was born in San Diego, California and is a managing
     28   partner of Wolf Haldenstein’s San Diego office. Byrd joined Wolf Haldenstein in 2001 and has over


                                          APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                                       AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                                       MASTER FILE NO. 5:20-CV-02155-LHK
                                                                                                                -4-
                  Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 6 of 7




      1   18 years of experience litigating class and representative actions such as consumer, corporate
      2   derivative, securities, antitrust, and employment litigation. Ms. Byrd has played a significant role in
      3   litigating data breach class actions, such as Bokelman v. FCH Enterprises, No. 18-00209 RJB-RLP
      4   (D. Haw.) (settled), Christofferson v. Creation Entertainment, Inc., L.A. Super. Ct., No. 19STCV11000
      5   (ongoing), and In re: Hanna Andersson and Salesforce.com Data Breach Litig., No.: 3:20-cv-00812-
      6   EMC (N.D. Cal.) (ongoing), and numerous other class and derivative actions, including Apple Inc. v.
      7   Pepper, 139 S. Ct. 1514 (2019) (ongoing antitrust class action against Apple for monopolization of the
      8   App Store where Plaintiffs were successful in Apple’s appeal to the United States Supreme Court), and
      9   Ardon v. City of Los Angeles, 52 Cal.4th 241 (2011) (challenging Los Angeles’ telephone users tax on
     10   behalf of City taxpayers; settled for $92.5 million after successful appeal to California Supreme Court).
     11   Byrd’s CV (Exhibit 3) sets forth her other successes in many different types of class litigation.
     12          Albert Y. Chang, proposed PSC member, has over a decade of experience representing
     13   consumers and shareholders in high-stakes litigation involving technology companies, such as
     14   Facebook, Inc., Yahoo! Inc., Apple Inc., and Alibaba Group Holding Ltd. Chang is currently
     15   representing nonusers of Facebook in a putative class action in the Northern District of California,
     16   alleging violations of the Illinois Biometric Information Protection Act, 740 ILCS 14/1 et seq. In this
     17   hard-fought litigation going into the fifth year, Chang and other attorneys at Bottini & Bottini have
     18   litigated cutting-edge, complex issues, including Article III standing. Together with other attorneys at
     19   Cotchett Pitre, Chang also led his firm’s prosecution of a shareholder derivative action arising from
     20   Yahoo’s user data breaches, described above, resulting in a cash payment of $29 million—the largest
     21   recovery ever in a shareholder derivative action involving a data breach. Chang’s CV (Exhibit 4) sets
     22   forth his other successes in many different types of consumer class litigation.
     23   III.   Conclusion
     24          For the foregoing reasons, the Wolfson-Molumphy Team respectfully requests that it be
     25   appointed Co-Lead Interim Class Counsel.
     26                                                  Respectfully submitted,
     27
          Dated: June 4, 2020                            /s/ Tina Wolfson
     28                                                  Tina Wolfson
                                                         AHDOOT & WOLFSON, PC

                                         APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                                      AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                                      MASTER FILE NO. 5:20-CV-02155-LHK
                                                                                                                -5-
          Case 5:20-cv-02155-LHK Document 74 Filed 06/04/20 Page 7 of 7



                                        10728 Lindbrook Drive
      1                                 Los Angeles, CA 90024
                                        Tel: (310) 474-9111; Fax: (310) 474-8585
      2
                                        Attorneys for Plaintiff Therese Jimenez
      3
                                        /s/ Mark C. Molumphy
      4                                 Mark C. Molumphy
                                        mmolumphy@cpmlegal.com
      5                                 COTCHETT, PITRE &
      6                                    MCCARTHY, LLP
                                        840 Malcolm Road, Suite 200
      7                                 Burlingame, CA 94010
                                        Tel: (650) 697-6000
      8
                                        Fax: (650) 697-0577
      9                                 Attorneys for Plaintiffs Saint Paulus Lutheran Church,
                                        Heddi N. Cundle, and Lisa T. Johnston
     10
     11                                 Rachele R. Byrd
                                        byrd@whafh.com
     12                                 WOLF HALDENSTEIN ADLER
                                          FREEMAN & HERZ LLP
     13                                 Symphony Towers
     14                                 750 B Street, Suite 1820
                                        San Diego, CA 92101
     15                                 Tel: (619) 239-4599
                                        Fax: (619) 234-4599
     16
                                        Attorneys for Plaintiff Kristen Hartmann
     17
     18                                 Albert Y. Chang
                                        achang@bottinilaw.com
     19                                 BOTTINI & BOTTINI, INC.
                                        7817 Ivanhoe Avenue, Suite 102
     20                                 La Jolla, CA 92037
     21                                 Tel: (858) 914-2001
                                        Fax: (858) 914-2002
     22                                 Attorneys for Plaintiffs Saint Paulus Lutheran Church,
     23                                 Heddi N. Cundle, and Lisa T. Johnston

     24
     25
     26
     27
     28

                            APPLICATION FOR APPOINTMENT OF THE WOLFSON-MOLUMPHY TEAM
30                         AS INTERIM CO-LEAD COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                                                         MASTER FILE NO. 5:20-CV-02155-LHK
                                                                                            -6-
